DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-6, 8-12, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleil (US 4,065,689) in view Chen et al. (US 7,280,637).
	In regard to claims 1 and 3, Pleil discloses a cathode for an X-ray tube, the cathode comprising:
(a) a first electron emitter (e.g., “… pair of electron-emitting elements in the form of thermionic filaments 20 are supported by the body structure 19 …” in the tenth column 5 paragraph);
(b) a second electron emitter spaced apart from the first electron emitter (e.g., see “… thermionic filaments 20 …” in 
    PNG
    media_image1.png
    1157
    784
    media_image1.png
    Greyscale
 and the tenth column 5 paragraph); and
(c) a cathode body defining a first recess and a second recess, the first recess having the first electron emitter positioned at least partially therein and the second recess having the second electron emitter positioned at least partially therein, wherein the e.g., see “… pair of shallow bottomed bores 44, 46 …” in Fig. 2 and the second column 6 paragraph), and wherein the first electron emitter and the second electron emitter are substantially the same size, and the first electron emitter and the second electron emitter each include a coil filament (e.g., “… Each filament is comprised of a coil of thoriated tungsten or other suitable filament material which emits electrons when heated … To produce the focal spots 70, 72 having substantially identical electron distributions, the flows of electrons from the filaments 20 must be substantially identical. Because inherent and unavoidable differences are usually present, filaments of identical construction, composition, and energization rarely produce identical electron emission patterns …” in the second column 6 paragraph and the fifth column 8 paragraph).
The cathode of Pleil lacks an explicit description that the second distance is greater than the first distance and the difference between the first and second distances is greater than manufacturing tolerances for the cathode.  However, multiple filament X-ray tube designs are well known in the art (e.g., see “… Ideally, an X-ray tube should be structured to produce a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target … In the wholly overlapping pattern prior proposal, a smaller line focus-type focal spot was wholly contained within a large line focus-type spot. In this type of tube, two filaments and associated focusing mechanisms of differing configurations were required to produce the larger, outer and the smaller, inner spots …” in the last complete column 1 paragraph and the first column 3 paragraph of Pleil and “… Adjustment of both the large and small focal spot widths is achieved by varying the width of the channels and/or by varying the depth that the filaments are set into their respective ” in the sixth column 4 paragraph and the third column 8 paragraph of Chen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the second electron emitter of Pleil further out of the second recess than the first electron emitter extends out of the first recess by at least “filament set-height tolerance” so that “a smaller line focus-type focal spot was wholly contained within a large line focus-type spot” within “manufacturing tolerances”, in order to achieve “a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target”.
	In regard to claim 2 which is dependent on claim 1, Pleil also discloses that the first electron emitter and the second electron emitter are configured to simultaneously direct electrons to a target on an anode (e.g., “… Concurrent dual filament operation produces an additional focal spot 72 …” in the last column 6 paragraph).
	In regard to claim 4 which is dependent on claim 1, Pleil also discloses that the first electron emitter is configured to produce a first focal spot on a target and the second electron emitter is configured to produce a second focal spot on the target (e.g., “… pair of focusing cup recesses 40, 42 are respectively formed within the face portions 36, 38 for focusing the emitted 65 electrons into specific patterns on the target of the cathode structure 16 …” in the last e.g., see “… Ideally, an X-ray tube should be structured to produce a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target … In the wholly overlapping pattern prior proposal, a smaller line focus-type focal spot was wholly contained within a large line focus-type spot. In this type of tube, two filaments and associated focusing mechanisms of differing configurations were required to produce the larger, outer and the smaller, inner spots …” in the last complete column 1 paragraph and the first column 3 paragraph of Pleil and “… Adjustment of both the large and small focal spot widths is achieved by varying the width of the channels and/or by varying the depth that the filaments are set into their respective channels. For example, the deeper a filament is set into a channel, the narrower the width of the focal spot. The adjustment of focal spot width using channel width and/or filament depth is known to those of skill in the art and is not described further herein … computer-simulated, three-dimensional model can be used to predict the impacts of the manufacturing tolerances, including, but not limited to, filament distortion, filament set-height tolerance, machining tolerances, anode-cathode spacing and filament temperature distribution …” in the sixth column 4 paragraph and the third column 8 paragraph of Chen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the second electron emitter of Pleil further out of the second recess than the first electron emitter extends out of the first recess by at least “filament set-height tolerance” so that “a smaller line focus-type focal spot was wholly contained within a large line focus-type spot” within “manufacturing tolerances”, in order to achieve “a flow of electrons from the cathode structure to the target of the anode structure such  bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target”.
	In regard to claim 5 which is dependent on claim 4, the cathode of Pleil lacks an explicit description that that the second focal spot is larger than the first focal spot because the second electron emitter extends further out of the second recess than the first electron emitter extends out of the first recess.  However, multiple filament X-ray tube designs are well known in the art (e.g., see “… Ideally, an X-ray tube should be structured to produce a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target … In the wholly overlapping pattern prior proposal, a smaller line focus-type focal spot was wholly contained within a large line focus-type spot. In this type of tube, two filaments and associated focusing mechanisms of differing configurations were required to produce the larger, outer and the smaller, inner spots …” in the last complete column 1 paragraph and the first column 3 paragraph of Pleil and “… Adjustment of both the large and small focal spot widths is achieved by varying the width of the channels and/or by varying the depth that the filaments are set into their respective channels. For example, the deeper a filament is set into a channel, the narrower the width of the focal spot. The adjustment of focal spot width using channel width and/or filament depth is known to those of skill in the art and is not described further herein … computer-simulated, three-dimensional model can be used to predict the impacts of the manufacturing tolerances, including, but not limited to, filament distortion, filament set-height tolerance, machining tolerances, anode-cathode spacing and filament temperature distribution …” in the sixth column 4 paragraph and the third column 8 paragraph of Chen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the second electron emitter of Pleil further out of the second recess than the first electron emitter extends filament set-height tolerance” so that “a smaller line focus-type focal spot was wholly contained within a large line focus-type spot” within “manufacturing tolerances”, in order to achieve “a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target”.
	In regard to claim 6 which is dependent on claim 4, the cathode of Pleil lacks an explicit description that the first focal spot overlaps between 70% and 99% of the area of the second focal spot.  However, multiple filament X-ray tube designs are well known in the art (e.g., see “… Ideally, an X-ray tube should be structured to produce a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target … In the wholly overlapping pattern prior proposal, a smaller line focus-type focal spot was wholly contained within a large line focus-type spot. In this type of tube, two filaments and associated focusing mechanisms of differing configurations were required to produce the larger, outer and the smaller, inner spots …” in the last complete column 1 paragraph and the first column 3 paragraph of Pleil and “… Adjustment of both the large and small focal spot widths is achieved by varying the width of the channels and/or by varying the depth that the filaments are set into their respective channels. For example, the deeper a filament is set into a channel, the narrower the width of the focal spot. The adjustment of focal spot width using channel width and/or filament depth is known to those of skill in the art and is not described further herein … computer-simulated, three-dimensional model can be used to predict the impacts of the manufacturing tolerances, including, but not limited to, filament distortion, filament set-height tolerance, machining tolerances, anode-cathode spacing and filament temperature distribution …” in the sixth column 4 paragraph and the third column 8 paragraph of Chen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing filament set-height tolerance” so that “a smaller line focus-type focal spot was wholly contained within a large line focus-type spot” (e.g., ~99% overlap) within “manufacturing tolerances”, in order to achieve “a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target”.
	In regard to claim 8 which is dependent on claim 1, Pleil also discloses that the first electron emitter is configured to produce a first electron beam and the second electron emitter is configured to produce a second electron beam (e.g., “… pair of focusing cup recesses 40, 42 are respectively formed within the face portions 36, 38 for focusing the emitted 65 electrons into specific patterns on the target of the cathode structure 16 …” in the last column 5 paragraph).  The cathode of Pleil lacks an explicit description that the second electron beam has a larger cross-section than a cross-section of the first electron beam at a target because the second electron emitter extends further out of the second recess than the first electron emitter extends out of the first recess.  However, multiple filament X-ray tube designs are well known in the art (e.g., see “… Ideally, an X-ray tube should be structured to produce a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target … In the wholly overlapping pattern prior proposal, a smaller line focus-type focal spot was wholly contained within a large line focus-type spot. In this type of tube, two filaments and associated focusing mechanisms of differing configurations were required to produce the larger, outer and the smaller, inner spots …” in the last complete column 1 paragraph and the first column 3 … Adjustment of both the large and small focal spot widths is achieved by varying the width of the channels and/or by varying the depth that the filaments are set into their respective channels. For example, the deeper a filament is set into a channel, the narrower the width of the focal spot. The adjustment of focal spot width using channel width and/or filament depth is known to those of skill in the art and is not described further herein … computer-simulated, three-dimensional model can be used to predict the impacts of the manufacturing tolerances, including, but not limited to, filament distortion, filament set-height tolerance, machining tolerances, anode-cathode spacing and filament temperature distribution …” in the sixth column 4 paragraph and the third column 8 paragraph of Chen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the second electron emitter of Pleil further out of the second recess than the first electron emitter extends out of the first recess by at least “filament set-height tolerance” so that “a smaller line focus-type focal spot was wholly contained within a large line focus-type spot” within “manufacturing tolerances”, in order to achieve “a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target”.
	In regard to claim 9 which is dependent on claim 1, Pleil also discloses that the cathode body further defines a third recess and a fourth recess, the first recess positioned within the third recess and the second recess positioned within the fourth recess, the third recess sized and shaped to direct electrons from the first electron emitter to a target, and the fourth recess sized and shaped to direct electrons from the second electron emitter to the target (e.g., see “… pair of focusing cup recesses 40, 42 are ” in Fig. 2 and the last column 5 paragraph).
	In regard to claim 10 which is dependent on claim 1, Pleil also discloses a power source electrically coupled to the first electron emitter and the second electron emitter, the power source is configured to simultaneously direct electrical current to the first electron emitter and the second electron emitter such that the first electron emitter and the second electron emitter simultaneously produce the electrons that are directed to a focal spot on an anode (e.g., “… Concurrent dual filament operation produces an additional focal spot 72 … supply 92 provides individual and independent energization to the filaments 20 for effecting respective rates of electron emission which are individually controllable …” in the last column 6 paragraph and the first column 8 paragraph).
	In regard to claim 11 which is dependent on claim 1, Pleil also discloses that the first electron emitter and the second electron emitter are angled toward a target on an anode (e.g., see “… pair of planar face portions 36, 38 …” in Fig. 2 and the last column 5 paragraph).
	In regard to claim 12 which is dependent on claim 1, Pleil also discloses a focusing structure at least partially surrounding the first electron emitter and the second electron emitter, the focusing structure configured to receive a grid voltage to focus electrons emitted by the first electron emitter and the second electron emitter (e.g., see “… electrical inputs 34 include connections to the cup portion 30 to allow application of a focusing cup bias potential … pair of focusing cup recesses 40, 42 are respectively formed within the face portions 36, 38 for focusing the emitted 65 electrons into specific patterns on the target of the cathode structure 16 …” in Fig. 2 and the last two column 5 paragraphs).
15, Pleil discloses a cathode for an X-ray tube (e.g., see “… X-ray tube 10 includes a glass envelope 12 which defines an evacuated housing, an electron-emitting cathode structure 14, and a target-defining anode structure 16 mounted for rotation in the housing …” in the ninth column 5 paragraph), the cathode comprising:
(a) a first electron emitter oriented to produce a first focal spot on a target of an anode (e.g., “… pair of electron-emitting elements in the form of thermionic filaments 20 are supported by the body structure 19 …” in the tenth column 5 paragraph); and
(b) a second electron emitter spaced apart from the first electron emitter, the second electron emitter oriented to produce a second focal spot on the target of the anode (e.g., see “… thermionic filaments 20 …” in Fig. 2 and the tenth column 5 paragraph), and wherein the first electron emitter and the second electron emitter are substantially the same size, and the first electron emitter and the second electron emitter each include a coil filament (e.g., “… Each filament is comprised of a coil of thoriated tungsten or other suitable filament material which emits electrons when heated … To produce the focal spots 70, 72 having substantially identical electron distributions, the flows of electrons from the filaments 20 must be substantially identical. Because inherent and unavoidable differences are usually present, filaments of identical construction, composition, and energization rarely produce identical electron emission patterns …” in the second column 6 paragraph and the fifth column 8 paragraph).
The cathode of Pleil lacks an explicit description that the second electron emitter extends further out of a second recess than the first electron emitter extends out of a first recess, and the first focal spot is positioned within the second focal spot that is larger than the first focal spot.  However, multiple filament X-ray tube designs are well e.g., see “… Ideally, an X-ray tube should be structured to produce a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target … In the wholly overlapping pattern prior proposal, a smaller line focus-type focal spot was wholly contained within a large line focus-type spot. In this type of tube, two filaments and associated focusing mechanisms of differing configurations were required to produce the larger, outer and the smaller, inner spots …” in the last complete column 1 paragraph and the first column 3 paragraph of Pleil and “… Adjustment of both the large and small focal spot widths is achieved by varying the width of the channels and/or by varying the depth that the filaments are set into their respective channels. For example, the deeper a filament is set into a channel, the narrower the width of the focal spot. The adjustment of focal spot width using channel width and/or filament depth is known to those of skill in the art and is not described further herein … computer-simulated, three-dimensional model can be used to predict the impacts of the manufacturing tolerances, including, but not limited to, filament distortion, filament set-height tolerance, machining tolerances, anode-cathode spacing and filament temperature distribution …” in the sixth column 4 paragraph and the third column 8 paragraph of Chen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the second electron emitter of Pleil further out of the second recess than the first electron emitter extends out of the first recess by at least “filament set-height tolerance” so that “a smaller line focus-type focal spot was wholly contained within a large line focus-type spot” within “manufacturing tolerances”, in order to achieve “a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target”.
	In regard to claim 18, Pleil discloses an X-ray tube comprising:  an anode including a target and a cathode spaced apart from the anode (e.g., see “… X-ray tube 10 ” in the ninth column 5 paragraph), the cathode comprising:
(a) a first electron emitter oriented toward the target of the anode (e.g., “… pair of electron-emitting elements in the form of thermionic filaments 20 are supported by the body structure 19 …” in the tenth column 5 paragraph);
(b) a second electron emitter spaced apart from the first electron emitter, the second electron emitter oriented toward the target of the anode (e.g., see “… thermionic filaments 20 …” in Fig. 2 and the tenth column 5 paragraph); and
(c) a cathode body defining a first recess and a second recess, the first recess having the first electron emitter positioned at least partially therein and the second recess having the second electron emitter positioned at least partially therein, the first electron emitter extending a first distance out of the first recess, the second electron emitter extending a second distance out of the second recess (e.g., see “… pair of shallow bottomed bores 44, 46 …” in Fig. 2 and the second column 6 paragraph), and wherein the first electron emitter and the second electron emitter are substantially the same size, and the first electron emitter and the second electron emitter each include a coil filament (e.g., “… Each filament is comprised of a coil of thoriated tungsten or other suitable filament material which emits electrons when heated … To produce the focal spots 70, 72 having substantially identical electron distributions, the flows of electrons from the filaments 20 must be substantially identical. Because inherent and unavoidable differences are usually present, filaments of identical construction, composition, and energization ” in the second column 6 paragraph and the fifth column 8 paragraph).
The X-ray tube of Pleil lacks an explicit description that the second distance is greater than the first distance.  However, multiple filament X-ray tube designs are well known in the art (e.g., see “… Ideally, an X-ray tube should be structured to produce a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target … In the wholly overlapping pattern prior proposal, a smaller line focus-type focal spot was wholly contained within a large line focus-type spot. In this type of tube, two filaments and associated focusing mechanisms of differing configurations were required to produce the larger, outer and the smaller, inner spots …” in the last complete column 1 paragraph and the first column 3 paragraph of Pleil and “… Adjustment of both the large and small focal spot widths is achieved by varying the width of the channels and/or by varying the depth that the filaments are set into their respective channels. For example, the deeper a filament is set into a channel, the narrower the width of the focal spot. The adjustment of focal spot width using channel width and/or filament depth is known to those of skill in the art and is not described further herein … computer-simulated, three-dimensional model can be used to predict the impacts of the manufacturing tolerances, including, but not limited to, filament distortion, filament set-height tolerance, machining tolerances, anode-cathode spacing and filament temperature distribution …” in the sixth column 4 paragraph and the third column 8 paragraph of Chen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the second electron emitter of Pleil further out of the second recess than the first electron emitter extends out of the first recess by at least “filament set-height tolerance” so that “a smaller line focus-type focal spot was wholly contained within a large line focus-type spot” within “manufacturing tolerances”, in order to achieve “a flow of  bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target”.
	In regard to claim 19 which is dependent on claim 18, Pleil also discloses a power source electrically coupled to the first electron emitter and the second electron emitter to simultaneously direct electrical current to the first electron emitter and the second electron emitter such that the first electron emitter and the second electron emitter simultaneously produce electrons directed to the target of the anode (e.g., “… Concurrent dual filament operation produces an additional focal spot 72 … supply 92 provides individual and independent energization to the filaments 20 for effecting respective rates of electron emission which are individually controllable …” in the last column 6 paragraph and the first column 8 paragraph).
	In regard to claim 20 which is dependent on claim 18, Pleil also discloses that the first electron emitter is configured to produce a first focal spot on the target and the second electron emitter is configured to produce a second focal spot on the target (e.g., “… pair of focusing cup recesses 40, 42 are respectively formed within the face portions 36, 38 for focusing the emitted 65 electrons into specific patterns on the target of the cathode structure 16 …” in the last column 5 paragraph).  The X-ray tube of Pleil lacks an explicit description that the first focal spot is positioned entirely within the second focal spot that is larger than the first focal spot.  However, multiple filament X-ray tube designs are well known in the art (e.g., see “… Ideally, an X-ray tube should be structured to produce a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target … In the wholly overlapping pattern prior proposal, a smaller line focus-type focal spot was wholly contained within a large line focus-” in the last complete column 1 paragraph and the first column 3 paragraph of Pleil and “… Adjustment of both the large and small focal spot widths is achieved by varying the width of the channels and/or by varying the depth that the filaments are set into their respective channels. For example, the deeper a filament is set into a channel, the narrower the width of the focal spot. The adjustment of focal spot width using channel width and/or filament depth is known to those of skill in the art and is not described further herein … computer-simulated, three-dimensional model can be used to predict the impacts of the manufacturing tolerances, including, but not limited to, filament distortion, filament set-height tolerance, machining tolerances, anode-cathode spacing and filament temperature distribution …” in the sixth column 4 paragraph and the third column 8 paragraph of Chen et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the second electron emitter of Pleil further out of the second recess than the first electron emitter extends out of the first recess by at least “filament set-height tolerance” so that “a smaller line focus-type focal spot was wholly contained within a large line focus-type spot” within “manufacturing tolerances”, in order to achieve “a flow of electrons from the cathode structure to the target of the anode structure such that the target is bombarded with the electrons which are distributed uniformly, both longitudinally of and transversely of the target”.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleil in view Chen et al. as applied to claim(s) 1 above, and further in view of Furbee et al. (US 4,685,118).
	In regard to claims 13 and 14 which are dependent on claim 1, the cathode of Pleil lacks an explicit description of a third electron emitter positioned between the first e.g., see “… As the art of radiography and fluoroscopy has matured, a need for multiple size focal spots has developed so that one X-ray tube can be used for different diagnostic procedures … alternate cathode cup 110a of symmetrical configuration is illustrated in FIGS. 20-21 … This configuration has the advantage of a higher emission capability of the center filament 50 … cathode has 65 three rather than the conventional two filaments …” in 
    PNG
    media_image2.png
    1197
    1393
    media_image2.png
    Greyscale
, the last complete column 1 paragraph, and the last complete column 5 paragraph of Furbee et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position a third electron emitter between the first electron emitter and the second electron emitter of Pleil, wherein the third electron emitter includes at least one dimension smaller than the first electron emitter or the second electron emitter, in order to achieve “multiple size focal spots … so that one X-ray tube can be used for different diagnostic procedures.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleil in view Chen et al. as applied to claim(s) 15 above, and further in view of Lemarchand et al. (US 2011/0002447).
	In regard to claim 17 which is dependent on claim 15, while Pleil also discloses (last column 8 paragraph) that “… Other changes in the details of construction of the X-ray tube and in its operating circuitry also may be resorted to …”, the cathode of Pleil lacks an explicit description of a focusing grid that is configured to prevent electrons from reaching the first focal spot or the second focal spot when a sufficiently large voltage is applied.  However, multiple filament X-ray tube designs are well known in the art (e.g., see “… an assembly of polarizing plates and secondly with a focusing cup. An electric generator simultaneously applies a beam focusing voltage to the assembly and/or the focusing cup to control a characteristic dimension of the focal spot and a cut-off voltage to the focusing cup-to control emission of the beam in fluoro mode by the device …” in paragraph 19 of Lemarchand et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional X-ray tube design (e.g., comprising a polarizing plate assembly with a cut-off voltage) for the X-ray tube design of Pleil and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional X-ray tube design (e.g., comprising a focusing grid that prevents .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884